Citation Nr: 0600636	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected degenerative disc disease 
of the cervical spine with pain radiating into the shoulders.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a claimed shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1999.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the RO.  The Board remanded this case back to the RO in 
August 2003 and April 2004 for additional development of the 
record.  


FINDINGS OF FACT

1.  The service-connected cervical spine disability is not 
shown to be productive of more than moderated functional loss 
due to pain or limitation of forward flexion to 15 degrees or 
less; neither ankylosis nor a separately ratable nor a 
compensable neurologic deficit is demonstrated.  

2.  The veteran currently is shown as likely as not to have 
left knee strain residuals manifested by pain due to an 
injury in active service.  

3.  The veteran currently is show as likely as not have 
injury residuals manifested by musculoskeletal pain due to 
trauma sustained to the left shoulder in service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected 
degenerative disc disease of the cervical spine with pain 
radiating into both shoulders have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5235-5243 (2005); 38 C.F.R. § 4.71a including 
Diagnostic Code 5290 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left knee strain residuals is due an 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

5.  By extending the benefit of the doubt to the veteran, his 
disability manifested by residual chronic musculoskeletal 
pain of the left shoulder is due an injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
rating decision was issued several months prior to the 
enactment of VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  


II.  Entitlement to a higher initial evaluation for 
degenerative 
disc disease of the cervical spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a no percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In the appealed February 2000 rating decision, the RO granted 
service connection for degenerative disc disease of the 
cervical spine on the basis of in-service treatment for this 
disorder following an automobile accident.  A 10 percent 
evaluation was assigned, effective on April 1999.  

The RO based this initial 10 percent evaluation on the 
results of a December 2000 VA spine examination, during which 
the veteran reported having pain and stiffness.  

The examination revealed forward flexion and backward 
extension of the cervical spine to 30 degrees, right rotation 
to 50 degrees, left rotation to 45 degrees, right lateral 
flexion to 30 degrees, right lateral rotation to 25 degrees, 
and some discomfort with motion.  There was no paraspinal 
muscle spasm.  

The x-ray studies revealed mild degenerative changes of the 
cervical spine, with straightening of the normal cervical 
lordosis.  

In August 2002, the veteran underwent a VA orthopedic 
examination, during which he reported a history of back 
problems since service and intermittent left shoulder pain 
and stiffness.  

His range of motion findings included full forward flexion 
and 30 degrees of extension and bilateral flexion and 
rotation.  These motions were painful on extremes of motion.  
The examiner also noted pain with bilateral shoulder range of 
motion extremes and indicated that the veteran was right 
handed.  

Based on these findings, a diagnosis of degenerative disc 
disease of the cervical spine after old trauma was rendered, 
and the examiner noted that the veteran's "painful shoulders 
[were] due to cervical radiculopathy."  

Subsequently, the RO, in an October 2003 rating decision, 
increased the veteran's evaluation to 20 percent, effective 
on April 1999.  

Following the Board's April 2004 remand, the veteran 
underwent a further VA spine examination in October 2004.  
During this examination, he denied radiation but claimed 
flare-ups and additional limitation of motion with cold 
weather.  

The range of motion studies revealed forward flexion, 
extension, and right lateral flexion to 40 degrees; left 
lateral flexion to 30 degrees; left lateral rotation to 60 
degrees; and right lateral rotation to 80 degrees.  Any 
attempt to move the cervical spine beyond these measurements 
"[could] result in some pain."  

There were no sensory deficits in the upper extremities.  The 
x-ray studies revealed mild degenerative changes and 
straightening of the normal cervical lordosis.  

The examiner further noted that the veteran's symptoms could 
increase with repetitive motion but should not have an impact 
on sedentary employment or physical employment that did not 
involve heavy lifting.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
cervical spine, have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  
The code section for intervertebral disc syndrome is now 
5243.  68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003), addressing limitation of motion of the cervical 
spine, a 20 percent evaluation was in order for moderate 
limitation of motion, while a 30 percent evaluation was 
warranted for severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; a combined range of motion of the thoracolumbar 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned in cases of forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  

Additionally, and pertinent to this case as described 
hereinbelow, associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  

In this case, the service-connected cervical spine disability 
is shown to be productive of essentially minimal limitation 
of motion with some pain on the extremes of motion.  

Even taking account of painful motion, in view of DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40, 
4.45 the Board finds no basis for concluding that the 
veteran's disability of the cervical spine is more than 
moderately disabling on a function basis.  

There is also no suggestion of flexion limited to 15 degrees 
or ankylosis of the cervical spine.  Accordingly, there is no 
basis for an initial evaluation in excess of 20 percent on 
the basis of limitation of function even with consideration 
of pain.  

The Board has also applied both the old and revised criteria 
for intervertebral disc syndrome and is aware that the 
veteran was found to have radiculopathy into the shoulders 
during an August 2002 VA examination.  

Nonetheless, the veteran has not described incapacitating 
episodes involving the cervical spine.  As such, there is no 
basis for finding either severe intervertebral disc syndrome 
or incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  Therefore, neither set of criteria provides a 
basis for an initial evaluation in excess of 20 percent.  

Here, the October 2004 VA examination revealed that the 
examiner had found that the veteran had pain due cervical 
spine radiculopathy.  

However, the examination revealed no sensory or motor deficit 
involving the upper extremities that would support the 
assignment of a separate compensable rating based on 
radiculopathy.  


III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


Claimed Left knee disorder

During service, the veteran is shown to have reported having 
knee pain in March 1984 and left knee stiffness and pain in 
November 1986, following a twisting injury.  He was also 
treated for left knee strain, following a twisting injury, in 
July 1998, but x-ray studies from that month were within 
normal limits.  

The veteran's February 1999 separation examination and 
medical history reports are negative for left knee complaints 
or findings.  

Subsequent to service, the veteran reported having bilateral 
knee pain during his December 2000 VA general medical 
examination, but the diagnosis was that of "bilateral knee 
pain - early 1990's."  

A VA orthopedic examination report from the same date 
contains a diagnosis of an unremarkable examination of both 
knees, as revealed by x-ray studies.  

Similarly, an August 2002 VA examination, which incorporated 
a claims file review, revealed no left knee disability, and 
the examiner indicated that the service medical records were 
negative for left knee trauma.  

Given the complaints and treatment demonstrated in service 
and thereafter, the Board finds the evidentiary record to be 
in relative equipoise in showing that the veteran has current 
left knee disability manifested by pain that as likely as not 
is due to a strain-type injury suffered during his period of 
active service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of left knee strain is 
warranted.  


Claimed shoulder disorder

In October 1988, during service, the veteran was treated for 
neck symptoms and shoulder tingling following an automobile 
accident.  

He was also treated for chronic pain of the neck and left 
shoulder in August 1998 and was assessed with chronic 
musculoskeletal pain of the neck and left shoulder, status 
post motor vehicle accident ten years before.  

Significantly, the February 1999 separation examination 
report indicated current left shoulder bursitis.  The veteran 
also reported having had constant left shoulder pain in his 
August 2000 Notice of Disagreement.  

During the initial VA examination, the veteran reported 
having neck and left shoulder pain and described increased 
pain and stiffness when turning his neck to the left.  

The veteran underwent a second VA orthopedic examination in 
August 2002, with an examiner who reviewed his claims file.  
This examiner noted that the range of motion of the shoulders 
was within normal limits, although there was pain with range 
of motion extremes.  

The examiner opined that the veteran had no residuals of 
bursitis of either shoulder but instead had pain in the 
shoulders "due to a cervical radiculopathy."  

Given the nature of the findings recorded both in service and 
thereafter, the Board finds that the evidence to be evenly 
balanced in showing as likely as not that the veteran has 
separately ratable chronic musculoskeletal pain of the left 
shoulder due to injury sustained while on active duty.  

By extending the benefit of the doubt to the veteran, the 
Board concludes that service connection for residual chronic 
musculosketetal pain of the left shoulder is warranted.  


ORDER

An initial evaluation in excess of 20 percent for the 
service-connected degenerative disc disease of the cervical 
spine is denied.  

Service connection for the residuals of a left knee strain is 
granted.  

Service connection for residual chronic musculoskeletal pain 
of the left shoulder is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


